Citation Nr: 9929745	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  96-33 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to November 
1980.  He had an additional 6 months and 15 days of prior 
active duty.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 
1996, the RO denied the claim of entitlement to service 
connection for PTSD.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the claims file demonstrates that the veteran 
served in Vietnam as evidenced by his receipt of the Vietnam 
Campaign Medal and the Vietnam Service Medal.  He was in 
Vietnam from June 5, 1966 to May 27, 1967.  He did not 
receive any awards or decorations indicative of participation 
in combat.  

Associated with the claims file are private treatment 
records.  Included in these treatment records are diagnoses 
of PTSD and depression.  

VA outpatient treatment records have also been associated 
with the claims file.  These records show diagnosis of and 
treatment for PTSD.  

The veteran was hospitalized at a VA facility from April to 
June 1996.  The pertinent Axis I discharge diagnoses were 
chronic delayed PTSD and panic disorder without agoraphobia.  

The veteran has submitted several statements reporting on 
alleged in-service stressors he experienced.  


Criteria

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128 (1997).


Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this case, the veteran 
claims to have PTSD as a result of several in-service 
stressors.  The veteran's statements with respect to his in-
service stressor must be accepted as true for the purpose of 
determining whether the claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).





Included in the claims file are opinions from medical 
professionals to the effect that the veteran currently has 
PTSD which is related to his experiences during service.  
This, too, must be presumed to be credible for the limited 
purpose of establishing whether the claim of entitlement to 
service connection for PTSD is well grounded.

As the veteran's statements with respect to his in-service 
stressors must be accepted as true for the purpose of 
determining whether the claim is well grounded and as there 
is a current diagnosis of PTSD by a competent medical 
professional based on these stressors, the veteran's claim 
for service connection for PTSD is well grounded.  To that 
extent, the appeal is granted.

As will be discussed in greater detail below, the Board finds 
that additional development is necessary and the issue of 
entitlement to service connection for PTSD will be further 
addressed below in the remand portion of this decision.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.  To that extent only, the appeal is allowed.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Since the veteran's claim of entitlement to service 
connection for PTSD has been found to be well grounded, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).

Initially, the Board notes the veteran testified that he was 
in receipt of disability benefits from the Social Security 
Administration (SSA) as a result of his PTSD.  The Court has 
indicated that medical records upon which an award of Social 
Security disability benefits has been predicated are relevant 
to VA claims for service connection and an increased rating.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  The Board 
finds the RO must attempt to secure such medical records.  

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (1999).  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), 
(f) (1999).  

In this case, as there is no evidence that the veteran was 
engaged in combat with the enemy, there must be corroborative 
evidence of the claimed in-service stressors.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

While the claims file includes diagnoses of PTSD, these 
diagnoses of PTSD were based upon reported in-service 
stressors that have not been verified.  Verification of the 
veteran's reported in-service stressors is necessary.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  The sufficiency of the 
stressor is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See West; Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) 
and cases cited therein.

The Board notes the RO has attempted to verify the veteran's 
claimed in-service stressors.  In September 1997 the U. S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), submitted historical extracts from the 12th 
Tactical Fighter Wing which was the higher headquarters of 
the unit the veteran was assigned to during his tour of duty 
in Vietnam.  The information received from USASCRUR did not 
verify any of the veteran's claimed in-service stressors.  
However, review of the evidence sent by the USASCRUR 
demonstrates a gap in the information it transmitted.  

The letter from the USASCRUR included the notation that the 
historical extracts sent by the agency were for the period 
from January 1966 to June 1967.  The first document received 
indicated that it pertained to the history of the 12th 
Tactical Fighter Wing for the period from January 1, 1966 to 
June 30 1966.  However, review of the actual information 
received at the RO shows that the majority of the information 
was pertaining to October 1966.  The next unit of historical 
extracts was for the period from January 1, 1967 to March 31, 
1967.  The Board notes the gap in the records USASCRUR sent 
for the period from June 30, 1966 to January 1, 1967 with the 
exception of October 1966.  

The Board further notes that the veteran has alleged that he 
was subject to sniper attacks while stationed at Cam Ranh 
Bay.  He also reported that at the time of his arrival in Cam 
Ranh Bay (approximately June 1966) he was subjected to 
shelling.  The information received from USASCRUR did not 
include any findings, either affirmatively or negatively as 
to sniper attacks or shelling that occurred at Cam Ranh Bay 
between June 1966 and May 1967.  Finally, the Board notes the 
veteran has alleged that he participated in rescue operations 
for a large plane which crashed at Cam Ranh Bay sometime 
around December of 1966 or January of 1967.  

The information received from the USASCRUR pertained only to 
the 12th Tactical Fighter Wing.  According to the information 
received from USASCRUR, the 12th Tactical Fighter Wing was 
not assigned any large aircraft.  If the crash which the 
veteran alleged occurred at Cam Ranh Bay did not involve a 
plane from the 12th Tactical Fighter Wing, the crash would 
not be reflected in the records from that unit.  

The Board finds the RO should again contact USASCRUR and 
attempt to verify the veteran's claimed in-service stressors.  
The Board is particularly interested in the records of the 
12th Tactical Fighter Wing from June 1966 to December 1966.  
The Board is also interested in determining if there are 
other records pertaining to the Cam Ranh Bay area which could 
verify the claimed stressors, particularly records pertaining 
to sniper attacks, rocket or mortar shelling, and the crash 
of a large cargo plane in December 1966 or January 1967.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for service connection for PTSD since 
separation from service.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim as well as the medical records 
relied upon concerning that claim.  If 
records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.

3.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors.  The RO 
must inform the veteran of the importance 
of the submission of this evidence and 
that failure to do so may adversely 
affect the outcome of his claim.  

4.  After the above development is 
completed the RO must review the claims 
file and prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements regarding stressors.  

This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), should be submitted to the 
U. S. Armed Service Center for Research 
of Unit Records (USASCRUR), at 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be informed of the units 
which the veteran was attached to while 
serving in Vietnam.  

The USASCRUR should be requested to 
verify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  The 
USASCRUR should be asked to respond, 
either in the affirmative or in the 
negative, as to the verification of the 
occurrence of each of the veteran's 
claimed in-service stressors.  

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service or prior 
to service it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  

6.  If, and only if, confirmed stressors 
are found to exist based on the 
instructions in paragraph 5, the veteran 
should be afforded a VA psychiatric 
examination by a board of two qualified 
psychiatrists who, if possible, have not 
previously examined him, in order to 
determine whether he has PTSD and its 
etiology.  

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated in this regard.  

Prior to the examinations, the RO is to 
inform the examiners of the results of 
its determination in paragraph (5) above 
as to the existence of a stressor or 
stressors.  The examiners should report 
all Axis I and II diagnoses present, if 
any, discuss any psychosocial stressors, 
and resolve any conflicts found between 
their findings and the diagnostic 
findings noted in the evidence associated 
with the claims file.  

With regard to PTSD, the RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  

The examination reports should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner(s) should specify;

(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; 

(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 

(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.  

The examination reports should include 
the complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals







